Opinion by
Head, J.,
• This is a companion appeal with that between the same parties in which the defendant was the appellant and in which an opinion has this day been handed down, ante, page 48.
The appellant in the present appeal complains because of the measure of damages adopted by the learned court below in entering a decree in her favor. Having determined in the previous appeal that her case had failed and her bill should be dismissed there is nothing left for discussion in the present case.
For the reasons there given we dismiss this appeal at the costs of the appellant.